                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ISAAC MONTAÑO,

               Plaintiff,

       v.                                             Case No: 1:15-cv-00415 KG-LF

CORIZON, LLC; LISA STABER, M.D; and,
CENTURION CORRECTIONAL HEALTHCARE
OF NEW MEXICO, LLC,

               Defendants.

                    ORDER OF DISMISSAL OF DEFENDANTS
              CORIZON, LLC AND LISA STABER, M.D. WITH PREJUDICE

       THIS MATTER having come before the Court on the Motion of the parties to dismiss all

claims which were brought or could have been brought by Plaintiff against Defendants Corizon,

LLC and Lisa Staber, M.D. with prejudice, and the Court having reviewed the pleadings and

being otherwise fully advised in the premises, FINDS:

       1.      That it has jurisdiction over the parties and the subject matter of this suit; and

       2.      The Motion is well taken and should be granted.

       IT IS, THEREFORE, ORDERED, ADJUDGED, and DECREED that all claims which

were brought by Plaintiff or could have been brought by Plaintiff against Defendants Corizon,

LLC and Lisa Staber, M.D. are hereby dismissed with prejudice, with the parties to bear their

own costs and attorneys’ fees. Plaintiff retains all claims asserted against the remaining

Defendant, Centurion Correctional Healthcare of New Mexico, LLC.




                                              UNITED STATES DISTRICT JUDGE
APPROVED:




 Electronically Approved on November 26, 2018
Geoffrey White, Esq.
Al Park, Esq.
Park & Associates, LLC
Counsel for Defendants Centurion Correctional
Healthcare of New Mexico,
3840 Masthead NE
Albuquerque, New Mexico 87109
(505) 246-2805
EM: apark@parklawnm.com
EM: gwhite@parklawnm.com



Isaac Montano, #34606
CNMCF, LTCU #601
P.O. Drawer 1328
Los Lunas, NM 87031



/s/ Michelle Lalley Blake
Michelle Lalley Blake
Allen Law Firm, LLC
Attorneys for Defendant Corizon, LLC
and Lisa Staber, M.D.
6121 Indian School Rd., N.E., Ste. 230
Albuquerque, NM 87110
(505) 298-9400
EM: mblake@mallen-law.com




                                            2
